Citation Nr: 0016645	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-19 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from August 1957 to June 1983 
when he was released from active duty and placed on the 
Temporary Disability Retired List.

By rating action in November 1995, the Department of Veterans 
Affairs (VA) Regional Office (RO), Louisville, Kentucky, 
denied the veteran's claims for entitlement to a disability 
rating in excess of 30 percent for bipolar disorder (also 
diagnosed as manic depressive reaction), and benefits based 
on TDIU.  The veteran initiated an appeal.  

In an August 1998 decision, the Board of Veterans Appeals 
(Board) denied a disability rating in excess of 30 percent 
for manic depressive reaction, and remanded to the RO the 
issue of entitlement to a TDIU.  The developmental action 
requested in the Remand has been completed and the case has 
been returned to the Board.  The veteran had a hearing on 
appeal in April 2000 before the Board in Washington.  While 
the issue of an increased rating for the psychiatric 
disability was discussed at the hearing, that appellate issue 
was finally decided in the August 1998 Board decision.  
38 C.F.R. § 20.1100.  It may not be further reviewed by the 
Board at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran has not worked since his release from active 
duty in 1983.  

3.  The preponderance of the evidence shows that the veteran, 
who has been excluded from the job market for 17 years, is no 
longer capable of substantially gainful employment as the 
result of his service-connected manic depressive reaction, 
degenerative arthritis of the low back, degenerative 
arthritis of the right knee, status post medial meniscus 
repair, and tinnitus.  


CONCLUSION OF LAW

The evidence of record establishes that the veteran is 
unemployable as a result of service-connected disability. 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 3.321, 3.341, 4.3, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a TDIU is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to increased service-
connected compensation benefits generally is a well-grounded 
claim).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim. 
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained regarding the veteran's 
claim, especially in light of the Board's August 1998 Remand, 
and that no further assistance to him with respect to this 
claim is required to comply with 38 U.S.C.A. § 5107(a).

The veteran's claims folder contains voluminous medical 
records.  The Board's recapitulation of the evidence is 
limited to the facts deemed of greatest importance in 
rendering an appropriate decision.  


Factual Background

In addition to the service-connected psychiatric disorder, 
service connection has been established for degenerative 
arthritis of the low back, assigned a 40 percent disability 
evaluation; degenerative arthritis of the right knee, status 
post medial meniscus repair, assigned a 10 percent disability 
evaluation; and tinnitus, assigned a 10 percent disability 
evaluation.  A noncompensable rating is also in effect for 
service-connected bilateral hearing loss.  The combined 
service connected disability rating is 70 percent.  

On VA psychiatric examination in October 1995, it was noted 
that the veteran was first hospitalized in military service 
for misjudgment and hyperactivity in 1983.  He was unable to 
sleep or control his rage.  Bipolar disorder was diagnosed.  
The veteran was discharged from hospitalization and released 
from active duty simultaneously.  Following his release, he 
stopped taking his medication because he was looking for a 
job and did not believe that he had any mental illness.  He 
failed in these attempts to obtain employment and was refused 
admission to an advanced degree in business program.  He 
divorced his wife of 36 years and married his second wife. He 
had another episode of mania in 1989 when he spent $38,000.00 
on a new car and other items in one month.  He threw his wife 
and step daughter out of the house.  When they returned, he 
took his wife hostage.  He was arrested for this and spent 
two days and nights in jail.  This incident convinced him to 
take his medication and he started taking Lithium.  Since 
then, he had been stable on the medication except for minor 
episodes of hypermania, when he worked 20 to 22 hours per day 
and slept only 2 or 3 hours.  These hypermanic periods lasted 
2 to 3 days and improved upon adjustment of his medications.  
He was living with his wife currently and working around the 
house.  He had tried many job interviews, but failed on all 
of them.  He had more control of his temper, but watching a 
basketball game might send him into a verbal rage in which he 
cursed and screamed.  Afterwards, he felt ashamed.  There had 
been incidents when he broke doors and walls.  Reportedly, 
the veteran has one close friend, but has difficulty getting 
close to anybody.  Most of the time, he preferred to stay 
home and read books.  On mental status examination, the 
veteran had the delusion of grandiosity in his speech.  His 
speech was mildly pressured, but goal directed and coherent.  
His memory was intact.  His thought was organized with no 
flight of ideation.  Concentration was normal.  The 
impression was bipolar disorder, most recent episode 
hypermania.  The Global Assessment of Functioning (GAF) was 
60 to 65.  

Following the Board's Remand in August 1998, the veteran had 
a medical examination by VA in February 1999.  The examiner 
reported that the veteran's medical records had been 
thoroughly reviewed.  He believed he was in excellent 
physical health.  He managed to control his back symptoms by 
limitation of activities, adjusting his sitting position, and 
doing a good deal of his office work at a standing desk.  His 
knee disability originated during college and required 
surgery in 1962.  He only had difficulty with his knee when 
engaging in competitive sports.  By avoiding such competition 
in the past decade, he had reduced any difficulty with the 
knee.  The impressions based on examination were normal right 
knee, severe degenerative arthritis of the lumbar spine with 
marked limitation of motion and postural aberration, and 
bipolar disorder, described as a substantial and very potent 
job impairment.  

In an April 1999 statement, and in testimony at the RO and 
before the undersigned at a hearing on appeal in April 2000, 
the veteran emphasized that he has not worked since retiring 
from the Air Force in 1983 despite very many attempts.  He 
related that, since service, he had applied for and been 
interviewed for jobs with commercial firms, state and city 
positions, and the University of Kentucky, but obtained none 
of them.  He suspected this was because, as of his manic-
depressive illness.  He also testified that he had even 
attempted self-employment which resulted in him losing 
$7,800.  

On audiometric examination by VA in July 1999, the veteran's 
hearing was normal in both ears from 250 to 2,000 hertz.  
There was a mild to severe sensorineural hearing loss from 
3,000 hertz and above in the right ear, and moderate to 
severe sensorineural loss from 3,000 Hertz and above in the 
left ear.  Speech discrimination scores were excellent, 
bilaterally.  He also complained of constant high pitched 
tinnitus.  

In April 2000, a VA physician, who reported that he was the 
attending psychiatrist for the veteran, opined that the 
veteran was unemployable due to physical and mental 
disabilities.  

Analysis of the TDIU Claim

The veteran has a disability rating of 40 percent for back 
disability, a 30 percent disability rating for bipolar 
disorder also called manic depressive reaction, a 10 percent 
disability evaluation for knee disability, a 10 percent 
disability evaluation for tinnitus, and a noncompensable 
rating for bilateral hearing loss.  The combined service-
connected disability rating is 70 percent.  

The applicable regulations provide that total disability 
ratings for compensation may be assigned where the schedular 
rating for the service-connected disability or disabilities 
is less than 100 percent when it is found that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age. 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.  

Here, the veteran has been out of the job market for 17 years 
despite multiple attempts to obtain employment.  He even 
attempted self-employment, but failed.  His VA treating 
physician, who sees the veteran on a regular basis and knows 
him better than perhaps any other clinician, has opined that 
the veteran is unemployable due to physical and mental 
disabilities.  The expressed conclusion is fully consistent 
with the examiner, who conducted the veteran's February 1999 
general medical examination and formulated the clinical 
impression that the service-connected bipolar disorder was a 
substantial and very potent job impairment.  When these 
clinical assessments are considered with the fact that the 
veteran has been outside the work force since 1983, it is not 
unreasonable to conclude that the veteran is incapable of 
substantially gainful employment.  The length of time the 
veteran has been unemployed in conjunction with the type of 
psychiatric illness he experiences, manic depressive 
reaction, in conjunction with his other service-connected 
disabilities, reasonably warrant a conclusion that he does 
not have any chance of reentering the labor market.  
38 C.F.R. § 4.3 (1999).  

The judgment of the Board that the veteran is currently shown 
to be incapable of substantially gainful employment due to 
service-connected disability is supported by the consistent 
history recorded through the years that, despite persistent 
attempts to obtain substantially gainful employment, the 
veteran has been unsuccessful, and by the objective medical 
evidence suggesting that he is now unemployable.  This is an 
unusual disability picture resulting in marked interference 
with employment due to the multiple unsuccessful attempts.  
The veteran has made to obtain employment over a lengthy time 
frame, without success despite impressive academic and 
service employment credentials.  This record is consistent 
with the objective reports by two recent examiners familiar 
with his service-connected disabilities who have described 
his service-connected disabilities as being a potent job 
impairment and the veteran as being unemployable, 
respectively.  38 C.F.R. § 3.321.  

The primary reason for the decision made here is that the 
veteran has been unable to obtain employment since 1983 
despite valiant efforts on his part to be included in the 
work force.  It is the cumulative effect of attempts at 
employment over a lengthy period of years coupled with the 
nature and extent of service-connected disability that is at 
the essence of this decision.  The Board opines that in the 
year 2000 with the veteran having been out of the work force 
for seventeen years it would be impossible for him to ever 
obtain employment, especially in light of the comments 
regarding the lack of industrial adaptability made both by 
the VA examiner in February 1999 and by the veteran's 
treating VA psychiatrist in April 2000.  


ORDER

Entitlement to a total rating based on individual 
unemployability, is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

